The conviction is for unlawfully driving an automobile upon the public highway while under *Page 220 
the influence of intoxicating liquor; penalty assessed at a fine of $50.00 and confinement in the county jail for ninety days.
The question presented for review is the same as that discussed in the case of Schultz v. State, No. 19583, in which an opinion is this day delivered. [Page 251 of this volume.] Upon the authority of that case, the judgment in the present instance is reversed and the cause remanded.